OPINION — AG — THE PRESIDENT AND TREASURER OF THE STATE BOARD OF BARBER EXAMINERS ARE EACH ENTITLED TO BE PAID $7.00 PER DAY FOR EACH DAY THEY ARE ACTUALLY ENGAGED IN PERFORMING SERVICES AS MEMBERS OF THE BOARD, NOT TO EXCEED $1,800 IN ANY ONE FISCAL YEAR. THE SECRETARY OF THE BOARD IS ENTITLED TO BE PAID $7.00 PER DAY HE IS ACTUALLY ENGAGED IN PERFORMING SERVICES AS A MEMBER OF THE BOARD, NOT TO EXCEED $2,400 IN ANY FISCAL YEAR. SUCH SERVICES CAN CONSIST OF ATTENDANCE AT OFFICIAL BOARD MEETINGS OR THE PERFORMANCE OF ANY OTHER DUTY PRESCRIBED BY 59 O.S. 1961 61-105 [59-61-105]  CITE: 59 O.S. 1961 65 [59-65], 59 O.S. 1961 82 [59-82] (JAMES FUNSON)